ON REHEARING GRANTED
PER CURIAM.
On rehearing granted, it appears to the Court that an increase in the dues to $45.00, with $5.00 earmarked for Client Security Fund, does not cover the inflation experience over the last five years, and leaves The Florida Bar in a position where it will have to reduce existing services in the field of unauthorized practice of law and will be unable to strengthen the disciplinary program with additional staff counsel and audit capability. Furthermore, the statewide lawyer referral service and free distribution to all members of The Florida Bar of the suggested minimum fee schedule as approved by the Board of Governors in May, 1971, is contingent upon an increase in the dues. Accordingly,
It is ordered that Section 1 of Article VIII of the Integration Rule of The Florida Bar 32 F.S.A. be amended to read as follows:
”On or before January 1 of each year every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the Executive Director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Gover*477nors, provided that at no annual meeting shall the dues be fixed at more than $50.00 per annum; provided further that the dues for active members who are on active duty with any of the Armed Services of the United States shall not be fixed at more than $10.00 per annum. The amount of dues payable shall be determined by the status of the members on January 1 of each year.”
If final authority for increase in the annual dues shall come from members of The Florida Bar in convention assembly, $5.00 of such increase shall be earmarked for the Client Security Fund.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.